DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim(s) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Claim 1, 2, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day (US 20070213000 A1) in view of Ballantine et al. (US 2020/0209318 A1)

Re. claim 1: Day discloses:
a data center, comprising:
a cooling system that provides a cold air supply (cool air through vents 2b); and (see fig. 1; para. 0037-0040)
a rack cluster including multiple server racks (11), (see para. 0052)
wherein each of the multiple server racks has a front side (front) facing the cold air supply and a back (rear) side, and each of the multiple server racks are solely cooled (12) by air moving therethrough from the front side to the back side. (see fig. 1; para. 0028-0029, 0050, 0059)
Day fails to disclose:
Each of the multiple server racks rated at greater than 20kW.
However, Ballentine discloses:
A rack cluster comprising multiple server racks, each of the multiple server racks rated at over 40kW per rack. (Para. 0001)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the rack cluster of Day with multiple server racks each of the server racks rated at greater than 20kW as taught by Ballentine. One of ordinary skill would have been motivated to do this in order to provide performance for high performance computing applications such as heavy storage and networking.

Re. claim 2: Day discloses wherein one or more of the multiple server racks (11) includes a compute node having at least one fan (small fans) that pulls the cold air supply from the front side through to the back side. (see fig. 1; para. 0030-0031, 0041)

Re. claim 5: Day discloses a raised floor (2) having perforated tiles (2b) that allow distribution of the cold air supply at the front side of each of the multiple server racks. (see fig. 1; para. 0032-0033, 0037-0038)

Re. claim 6: Day discloses wherein an open area percentage (control dampers) of the perforated tiles (2b) is selected to control air flow of the cold air supply. (see para. 0040)

Re. claim 7: Day discloses wherein the rack cluster includes two rows (left and right rows in fig. 1) of rack positions and the cold air supply (cool air in cold aisle) is provided between the two rows. (see fig. 1; para. 0038, 0051)

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day as applied to claim 1 above, and further in view of VanGilder et al. (US 2006/0260338 A1).

Re. claim 3: Day fails to disclose:
wherein the rack cluster includes rack positions and each of the multiple server racks are positioned in a different one of the rack positions, wherein one of more of the rack positions do not include one of the multiple server racks.
However, VanGilder discloses:
wherein a rack cluster includes (100) rack positions (84) and each of the multiple server racks (21) are positioned in a different one of the rack positions, wherein one of more of the rack positions (110) do not include one of the multiple server racks. (see fig. 5, 6; para. 0024-0025, 0036-0037)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the racks of Day in the rack cluster positions disclosed by VanGilder. One of ordinary skill would have been motivated to do this in order to keep the cold row complete even if there are not enough racks to fill all positions. (VanGilder para. 0036-0037)

Re. claim 4: Day fails to disclose:
a containment system, wherein the rack cluster is at least partially positioned within the containment system and the containment system isolates the cold air supply at the front side of each of the multiple server racks from a hot exhaust at the back side of each of the multiple server racks.
However, VanGilder discloses:
a containment system (60, 142), wherein the rack cluster is at least partially positioned within the containment system and the containment system isolates the cold air supply (40) at the front side of each of the multiple server racks (21) from a hot exhaust at the back side of each of the multiple server racks. (see fig. 7; para. 0024-0026)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the racks of Day with the containment system taught by VanGilder. One of ordinary skill would have been motivated to do this in order to prevent the cold intake air from mixing with the warm exhaust air in the system. (VanGilder abstract)

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day in view of Ballantine as applied to claim 1 above, and further in view of Gao et al. (US 2018/0324976 A1).

Re. claim 8: Day and Ballantine fails to disclose:
wherein one or more of the multiple server racks includes one or more GPU driven servers.
However, Gao discloses:
wherein one or more of the multiple server racks (501, 502, 503) includes one or more GPU driven servers. (see fig. 5A-B; para. 0049-0050)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include GPU and CPU components in the servers of Day and Ballentine as taught by Gao. One of ordinary skill would have been motivated to do this in order to provide processing and graphics capabilities to the servers. (Gao para. 0049)

Re. claims 9 and 10: Day and Ballentine fail to disclose:
wherein the rack cluster is a first rack cluster and the data center includes additional rack clusters, wherein at least a first one of the additional rack clusters has a same power demand as the first rack cluster; and
wherein at least a second one of the additional rack clusters has a different power demand as the first rack cluster.
However, Gao discloses:
wherein the rack cluster (501) is a first rack cluster and the data center includes additional rack clusters (502, 503), wherein at least a first one of the additional rack clusters has a same power demand as the first rack cluster; and
wherein at least a second one of the additional rack clusters has a different power demand as the first rack cluster. (Gao discloses either increasing the number of high powered servers or keeping the number the same within a data center) (para. 0002-0003, 0044)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide multiple rack clusters to the data center of Day and Ballentine as taught by Gao. One of ordinary skill would have been motivated to do this in order to upgrade portions of the data centers one rack cluster at a time to increase the computing power of the overall data center. (Gao para. 0002-0003)

Response to Arguments
Applicant’s arguments, see pages 4-6, filed 31 March 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) as being anticipated by Day have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Day in view of Ballentine as seen above. Applicant argues that Day fails to disclose “ach of the multiple server racks rated at greater than 20kW.” The Examiner agrees. However, Ballentine teaches this limitation. The combination of teachings of Day and Ballentine renders the claim unpatentable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





May 10, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835